Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on 10/28/2021. Claims 21-22, 26-27, 32-33, 35-36, 41 and 46-47 are currently pending.  

Allowable Subject Matter
Claims 21-22, 26-27, 32-33, 35-36, 41 and 46-47 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggests, with the context of the other claimed elements, a plurality of narrow bandwidth light emitting devices arranged in row and columns that includes a first subset of light emitting devices being configured to emit red light and infrared light, a second subset of light emitting devices being configured to emit yellow light, wherein a total number of the rows is the same as a total number of the columns, wherein a first subset of the rows comprises the first subset of light emitting devices and none of the second subset of light emitting devices, and a second subset of the rows comprises the second subset of light emitting devices and none of the first subset of light emitting devices, wherein the rows include at least twice as many of the first subset of the rows as the second subset of the rows, wherein the first subset of light emitting devices are configured to emit a plurality of different wavelengths of the red light and a common wavelength of the infrared light, and the second subset of light emitting devices are configured to emit a common wavelength of the yellow light, respectively in combination with the other claimed elements. The prior art including US 2008/0065176 to Zhang et al. (previously cited), US 2017/0225012 to Dotson et al. (previously cited) and US 2016/0175609 to Dye et al. teach light emitting diodes that include yellow and/or near-. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 and 32 have been considered but are moot because the rejections have been withdrawn in view of the claim amendments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                       
/REX R HOLMES/Primary Examiner, Art Unit 3792